Citation Nr: 1104062	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-46 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for hypertension for accrued 
benefits purposes.

2. Entitlement to service connection for tinnitus for accrued 
benefits purposes.

3. Entitlement to service connection for hearing loss for accrued 
benefits purposes.

4. Entitlement to service connection for posttraumatic stress 
disorder (PTSD) for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Mr. Andrew R. Rutz, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1970. 
The present appellant is the Veteran's widow.

This appeal originally came before the Board of Veterans' Appeals 
(Board) on appeal of a July 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied entitlement to service connection 
for cause of death and entitlement to accrued benefits. The 
appellant only filed a notice of disagreement for the issue of 
entitlement to accrued benefits.

The Board notes that under newly revised regulations, the record 
raises entitlement to service connection for cause of death. The 
Board refers this issue to the RO for further development. 
Effective August 31, 2010, proof of exposure to herbicides raises 
presumptive entitlement to service connection for ischemic heart 
disease, which includes acute myocardial infarction. 38 C.F.R. 
§ 3.309(e) (2010). 

The appellant testified at a hearing before the undersigned 
Acting Veterans Law Judge (AVLJ) in May 2010. A transcript of 
that hearing is associated with the claims file. 

FINDINGS OF FACT

1. The Veteran died in March 2010 due to an acute myocardial 
infarction.

2. Claims for entitlement to service connection for hearing loss, 
tinnitus, hypertension, and PTSD were pending at the time of the 
Veteran's death.

3. Evidence of record at the time of the Veteran's death does not 
show that the Veteran's hearing loss began in or preexisted and 
was aggravated by service, or that any sensorineural hearing loss 
manifest within one year of separation from service.

4. Medical evidence of record at the time of the Veteran's death 
indicates a negative finding for tinnitus.

5. Evidence of record at the time of the Veteran's death does not 
show that hypertension manifest within one year of separation 
from service or that any current hypertension is etiologically 
related to military service.

6. Evidence of record at the time of the Veteran's death does not 
show that PTSD was etiologically related to a verified in-service 
stressor. 


CONCLUSION OF LAW

The appellant is not entitled to accrued benefits based upon the 
Veteran's pending claims of entitlement to service connection for 
hearing loss, tinnitus, hypertension, or PTSD. 38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. §§ 3.160, 3.1000 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which 
it is required to apply. This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.") and 
the Court of Appeals for Veterans Claims (as noted by citations 
to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration. Its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) 
(implementing the cited statute); see also Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56-57 (1990) (The Board's statement of reasons and bases 
for its findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the claimant 
to understand the precise basis for the Board's decision, as well 
as to facilitate review of the decision by courts of competent 
appellate jurisdiction. The Board must also consider and discuss 
all applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) sets forth the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). VA also 
has a duty to assist the Veteran in obtaining evidence necessary 
to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2010).

First, VA has complied with its duty to notify the Veteran. The 
claim for accrued benefits is based on claims for service 
connection filed by the Veteran in January 2007 for PTSD, August 
2007 for hypertension, and December 2007 for hearing loss and 
tinnitus; the Veteran died in March 2008, before the claims could 
be adjudicated. See 38 C.F.R. § 3.160.

VA sent the Veteran a notice letter in March 2008 explaining how 
to establish service connection for PTSD, tinnitus, and hearing 
loss. This letter included information on what evidence the 
Veteran could submit to substantiate his claims, how and where to 
submit this evidence, what evidence VA was responsible for 
gathering, and how VA determines a disability rating and 
effective date for a claim. The Veteran through the appellant 
received notice in March 2008 that his claim for hypertension 
would be stayed until VA could review and possibly revise its 
Agent Orange regulations. This stay was lifted in October 2010. 
Although the claim for hypertension was still stayed at the time 
of the Veteran's death, the Board today considers the evidence of 
record at the time of death under the regulations as revised to 
afford all benefit to the Veteran. 

In May 2008, prior to the initial adjudication of the appellant's 
claim for entitlement to accrued benefits in July 2008, VA sent 
the appellant a letter advising her of the elements required to 
establish entitlement to accrued benefits. VA informed the 
appellant of the evidence she could submit or ask VA to obtain. 

Second, VA has complied with its duty to assist the Veteran in 
gathering evidence to substantiate his claim. The Board notes 
that accrued benefits determinations are based on the evidence 
actually or constructively of record at the time of the Veteran's 
death, so procurement of any additional evidence would generally 
not be relevant to the issue on appeal. VA treatment records are 
considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim whether or not 
they are associated with the claims file, but the appellant has 
not identified any outstanding records nor is the Board aware of 
any. The Board notes that although the record raises the 
possibility that relevant Social Security records may exist 
(February 1999 application for compensation and pension, April 
2007 private psychology report), these records were not 
associated with the claims file at the time of the Veteran's 
death and were not in the constructive possession of VA at that 
time. See 38 C.F.R. § 3.1000(a)(4) (2010). 

Significantly, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that is in VA's possession but not 
associated with the claims folder. See 38 C.F.R. § 3.1000(a)(4).  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim. 
See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002). 

Legal Criteria

The law provides that, upon the death of a veteran, his lawful 
surviving spouse may be paid periodic monetary benefits to which 
he was entitled at the time of his death, and which were due and 
unpaid, based on existing rating decisions or other evidence that 
was on file when he died. 38 U.S.C.A. § 5121(a) (as in effect on 
and after December 16, 2003); 38 C.F.R. § 3.1000(a) (2010). 
Accrued benefits include those the veteran was entitled to at the 
time of death. See 38 U.S.C.A. § 5121(a).

Thus, the appellant cannot furnish additional evidence that could 
be used to substantiate her claim, and VA could not develop 
additional evidence that would substantiate the claims of 
entitlement to accrued benefits. "Evidence in the file at date 
of death" means evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was not 
physically located in the VA claims folder on or before the date 
of death. 38 C.F.R. § 3.1000(a)(4) (2010); see also Hayes v. 
Brown, 4 Vet. App. 353, 360 (1993) (finding that VA and service 
medical records added to the claims file after a veteran's death 
may be considered in adjudicating a claim for accrued benefits). 

An application for accrued benefits must be filed within one year 
after the date of death. A claim for death pension, compensation, 
or dependency and indemnity compensation, by a surviving 
dependent is deemed to include a claim for any accrued benefits. 
38 C.F.R. §§  3.1000(c), 3.152(b) (2010). In Jones v. West, 136 
F.3d 1296, 1299 (Fed Cir. 1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) concluded that 
for a surviving dependent to be entitled to accrued benefits, 
"the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision." The Federal Circuit noted that 
this conclusion comported with the decision in Zevalkink v. 
Brown, 102 F.3d 1236 (Fed. Cir. 1996), which stated that a 
consequence of the derivative nature of the surviving dependent's 
entitlement to a veteran's accrued benefits claim is that, 
without the veteran having a claim pending at time of death, the 
surviving dependent has no claim upon which to derive his or her 
own application. Jones, 136 F.3d at 1300.

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).
Generally, in order for a veteran to prevail on the merits for a 
service-connection claim, the Board must find (1) medical 
evidence of current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).

Certain chronic disabilities, to include organic diseases of the 
nervous system, are presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree within 
one year of discharge from service. 38 C.F.R. §§ 3.307, 3.309(a) 
(2010). 

Even if the disease is not diagnosed during the presumptive 
period, a veteran can still receive presumptive service 
connection by showing, through acceptable medical or lay 
evidence, characteristic manifestations of the disease to the 
required degree during the presumptive period, followed without 
unreasonable time lapse by definite diagnosis. Symptomatology 
shown in the prescribed period may have no particular 
significance when first observed, but, in light of subsequent 
developments, it may gain considerable significance. Cases in 
which a chronic condition is shown to exist within a short time 
following the applicable presumptive period, but without evidence 
of manifestations within the period, should be developed to 
determine whether there was symptomatology which in retrospect 
may be identified and evaluated as manifestation of the chronic 
disease to the required degree. 38 C.F.R. § 3.307(c) (2010).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service. 38 U.S.C.A. § 1111 (West 2002).
In July 2003, the VA General Counsel issued a precedential 
opinion holding that to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service. 
VAOPGCPREC 3-2003 (July 16, 2003). The claimant is not required 
to show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this rebuttal 
standard attaches. See Wagner v. Principi, 370 F. 3rd 1089 (Fed. 
Cir. 2004).

At the time of the Veteran's death in March 2008, appeals were 
pending for entitlement to service connection for hearing loss, 
tinnitus, hypertension, and PTSD. The appellant timely filed a 
claim for accrued benefits.  

Hypertension

The evidence of record at the time of the Veteran's death 
indicates that the preponderance of the evidence was against the 
Veteran's service-connection claim for hypertension. See Alemany, 
9 Vet. App. at 519. No hypertension was identified in service 
treatment records. The first diagnosed hypertension of record is 
recorded in November 1982, more than 10 years after separation 
from service. Therefore, the Veteran is not entitled to 
presumptive service connection for hypertension displayed within 
a year of separation. See 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2010). Additionally, VA laws do not provide presumptive service 
connection for hypertension based on exposure to herbicides. See 
38 C.F.R. § 3.309(e), Note 3 (2010) ("For purposes of this 
section, the term ischemic heart disease does not include 
hypertension or peripheral manifestations of arteriosclerosis 
such as peripheral vascular disease or stroke, or any other 
condition that does not qualify within the generally accepted 
medical definition of ischemic heart disease.").  
 
There is no medical evidence of record indicating that the 
Veteran's hypertension is etiologically related to service. 
Therefore, the evidence of record at the time of the Veteran's 
death does not support entitlement to service connection for 
hypertension, and entitlement to accrued benefits is denied. 

Tinnitus 

On review of the evidence in the claims file at the time of the 
Veteran's death, the Board notes that no tinnitus was diagnosed 
or treated in service or mentioned on a June 1968 pre-induction 
examination. A VA medical center audiology consultation from 
October 2007 indicates that the Veteran was negative for 
tinnitus. Because there was no current diagnosis of tinnitus at 
the time of death and no indication that any tinnitus manifest 
during service, entitlement to service connection for tinnitus 
was not available at the time of the Veteran's death. See 
Alemany, 9 Vet. App. at 519. Accordingly, the appeal for accrued 
benefits based on a pending appeal for tinnitus must be denied. 

Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385 (2009).

The Court of Appeals for Veterans Claims has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss. Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL 
DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. 
eds., 1988)). When audiometric test results at a veteran's 
separation from service do not meet the regulatory requirements 
for establishing a "disability" at that time, he may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability is 
causally related to service. Hensley, 5 Vet. App. at 160.

An October 2007 VA medical center audiology consultation 
indicates that the Veteran displayed hearing loss for VA purposes 
with auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz at 26 decibels or greater in 
both ears. However, the VA clinician indicated that the Veteran 
had had problems hearing since childhood and did not relate any 
current hearing loss to military service.

At a June 1968 pre-induction examination, the Veteran reported 
ear trouble but indicated he did not experience any hearing loss. 
The Veteran's hearing was recorded as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5 db
-5 db
-5 db
/
15 db
LEFT
-10 db
10 db
15 db
/
25 db

Partial loss of hearing in the left ear was noted on the pre-
induction examination. 

However, at an August 1970 separation examination, no hearing 
trouble was identified and the Veteran's hearing was recorded as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 db
0 db
0 db
0 db
0 db
LEFT
0 db
0 db
0 db
0 db
0 db

In substantiating his claim for entitlement to service connection 
for hearing loss, the Veteran did not contend that this 
examination was inadequate or that any preexisting hearing loss 
increased during service contrary to the audiometric results 
recorded and associated with the claims file. 

Although the evidence of record at the time of the Veteran's 
death shows current hearing loss for VA purposes, there is no 
medical evidence of record to indicate this hearing loss is 
related to military service or that preexisting hearing loss was 
worsened beyond its natural progression by military service, 
contrary to the audiometric examination at separation. See 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2010); Wagner, 370 F.3d at 
1089. The preponderance of the evidence was against the claim at 
the time of the Veteran's death; therefore the Veteran was not 
entitled to service connection for hearing loss. See Alemany, 9 
Vet. App. at 519; Hensley, 5 Vet. App. at 160. Accordingly, the 
claim for accrued benefits based on a pending appeal for 
entitlement to service connection for hearing loss must be 
denied.

PTSD

In order for a veteran to prevail on the merits for a service-
connection claim for PTSD, the Board must find (1) medical 
evidence diagnosing PTSD; (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and (3) credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f) (2010). 

Effective July 13, 2008, the regulations for service connection 
for PTSD were amended to provide that if a stressor claimed by a 
veteran is related to the veteran's "fear of hostile military or 
terrorist activity" and a VA or VA-contracted psychiatrist or 
psychologist confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service stressor 
so long as there is not clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service. Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 
14, 2010) (correcting the effective date of the rule published on 
July 13, 2010). However, these regulations were not in effect at 
the time of the Veteran's death; therefore, the Board cannot 
grant accrued benefits under these regulations. See 38 U.S.C.A. 
§ 5121(a) (describing "accrued benefits" as "periodic monetary 
benefits . . . under laws administered by the Secretary to which 
an individual was entitled at death"). 

The evidence of record at the time of the Veteran's death 
includes the following claimed stressors: scattering for fear a 
mortar or rocket round which rolled under a firetruck might 
explode, though it never did; the fear and stress of fighting 
fires during the heat of battle; and witnessing wounded and dead 
being brought into the hospital. (See November 2007 stressor 
statement; see also May 2007 stressor statement: "A bomb landed 
under our fire truck and it did not go off."). In a May 2007 
statement, the Veteran indicated he was stationed in "Cam Ron 
Bay" from December 1960 to March 1970 and that the event 
involving a bomb that did not detonate occurred in "unknown 
1969." In a November 2007 statement, the Veteran indicated that 
this event occurred in February 1970. 

The Veteran was notified before his death that VA was unable to 
verify any of his claimed stressors. The folder includes an 
electronic response indicating that the Veteran's unit was based 
at Cam Ranh Bay under the command and control of the United 
States Army Engineer Construction Agency Vietnam but that VA was 
unable to confirm that the unit performed firefighting duties in 
Nha Trang. VA confirmed that the Bachelor Officer Quarters area 
in Nha Trang was mortared during an enemy attack on January 17, 
1970 and that no casualties were reported. VA also confirmed 
three enemy rocket and mortar attacks in Nha Trang later that 
year. On February 1, 1970, mortars hit the Bachelor Officer 
Quarters area. On April 1, 1970, a barracks building, belonging 
to A Company, was hit by mortars and two unit personnel were 
wounded. On April 6, 1970, eleven rounds of 107 mm rockets were 
fired into the Nha Tran area; no damage estimates are available 
from this attack. 

Additionally, the evidence of record at the time of the Veteran's 
death reflects a diagnosis of PTSD in April 2007 from a private 
psychologist. However, the diagnosis report does not show any 
nexus between a claimed stressor and PTSD, only that the Veteran 
seemed to meet the criteria for a PTSD diagnosis. The 
psychologist noted that the Veteran had outlined several 
stressors but did not elaborate on these. 

The Board notes that the Veteran reported preexisting 
psychological symptoms at a June 1968 pre-induction examination; 
however, upon examination, no preexisting psychological defects 
were noted at entrance into service. See 38 U.S.C.A. § 1111; see 
also Wagner, 370 F.3d at 1089. No psychological defects were 
noted at separation from service.

Entitlement to service connection for PTSD requires a current 
diagnosis, a verified stressor, and a link connecting the current 
diagnosis to the verified stressor. See 38 C.F.R. § 3.304(f). The 
evidence of record at the time of the Veteran's death shows only 
a current diagnosis. Accordingly, the preponderance of the 
evidence was against the claim for entitlement to PTSD at the 
time of the Veteran's death, and, so, the claim for accrued 
benefits based on a pending appeal for PTSD is denied. 






(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to accrued benefits is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


